Citation Nr: 1309751	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  12-02 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1979 to September 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Veteran was scheduled for a hearing before the Board at the Roanoke RO (Travel Board hearing) on November 1, 2012.  In a report of contact, dated October 30, 2012, the Veteran called the RO and stated that he would be unable to attend the scheduled Travel Board hearing due to Hurricane Sandy (which had occurred earlier during that week) and requested to be placed on the list for future Travel Board hearings.  In a November 5, 2012 submission, the Veteran again stated that he was unable to attend the scheduled Travel Board hearing due to Hurricane Sandy and requested a rescheduled Board hearing.  It appears he is still requesting a Travel Board hearing to be held at the RO, as this was his choice of hearings, and, although he indicated a willingness to hold a hearing in Washington, DC office, that appears to be an alternative request provided only in order to expedite the opportunity for a Board hearing.  

The appellant or his representative may request a change in the hearing date, in writing, within 60 days of the date of the notification letter or not later than two weeks prior to the scheduled hearing date, whichever is earlier.  38 C.F.R. §§ 20.702(c)(1) (2012).  After the timeframe described, the hearing date becomes fixed and an extension of time for appearance at a hearing will only be granted for good cause.  38 C.F.R. §§ 20.702(c)(2).  As the Veteran's initial telephone call requesting a rescheduling of his hearing was dated October 30, 2008, less than two weeks before his scheduled hearing date, and was not in writing, good cause must be shown.  

In March 2013, the undersigned granted the Veteran's motion to reschedule the Board hearing as good cause was shown.  The Travel Board hearing at the RO, and travel plans associated with attending such a hearing, had been affected by the recent effects of Hurricane Sandy.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing to be held at the Roanoke RO.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

